DIRECTOR AGREEMENT

  

THIS DIRECTOR AGREEMENT (this “Agreement”), dated as of February 16, 2012, by
and between eCrypt Technologies, Inc., a Colorado corporation (“Company”), and
Thomas Trkla (“Director”).

  

RECITALS

  

WHEREAS, the existing directors of the Company would like to appoint Director to
serve as a director of the Company to fill a vacancy on the Company’s Board of
Directors; and




WHEREAS, the parties desire and agree to enter into this Agreement with Director
setting forth the terms and conditions upon which Director shall serve as a
director of the Company; and

  

WHEREAS, the Board has approved the terms of this Agreement.

  

AGREEMENT




NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

  

1.  Appointment; Election as Director.  Existing directors shall appoint
Director as a director of the Company to fill a vacancy on the Board of
Directors (the “Board”), pursuant to Article III, Section 11 of the Bylaws of
the Company, to serve until the next annual meeting of shareholders. Thereafter,
in the event Director desires to stand for reelection, and is nominated for
reelection, the Company agrees to use its best efforts and powers to sustain and
continue Director’s election as a member of the Board (the “Term”).  This
Agreement does not require the Company to nominate Director for reelection to
the Board.

  

2.  Duties and Extent of Services.

  

(a)  During the Term, Director shall serve as a director of the Company and, in
such capacity, shall provide those services required of a director under
Company’s articles of incorporation and bylaws, as both may be amended from time
to time, and under the Colorado Revised Statutes, the federal securities laws
and other state and federal laws and regulations, as applicable, and shall
render such services as are customarily associated with and are incident to the
position of director and such other services as Company may, from time to time,
reasonably require of him consistent with such position. Such duties and
responsibilities shall include, but shall not be limited to, attendance at all
meetings of the Board, which shall occur at a minimum on a quarterly basis, and
all meetings of stockholders of the Company. 

  

(b)  Director shall faithfully, competently and diligently perform to the best
of his ability all of the obligations required of him as a director in
accordance with the duty of loyalty and duty of care which the Director owes to
the Company and its shareholders; provided, however, that nothing herein shall
affect the limitation on Director’s liability set forth in Section 13 of the
Company’s Articles of Incorporation.  Without limiting the preceding sentence,
Company acknowledges that Director has other business commitments.

    

3.  Non-Qualified Stock Option Stock Grant.   As compensation for Director
entering into this Agreement and performing his services hereunder, Director
shall receive non-qualified  stock options to








1




--------------------------------------------------------------------------------

purchase a total of three hundred thousand (300,000) shares of restricted common
stock pursuant to the terms and conditions of the Non Qualified Stock Option
Agreement attached hereto as Exhibit A, a copy of which is attached hereto and
hereby incorporated by reference.

  

 4.  Confidential Information. The Director recognizes and acknowledges that the
Director will have access to Confidential Information (as defined below)
relating to the business or interests of the Company or of persons with whom the
Company may have business relationships. Except as permitted herein, the
Director will not, during the Term of this Agreement, or at any time following
termination of this Agreement, disclose or permit to be known to any other
person or entity (except as required by applicable law or in connection with the
performance of the Director's duties and responsibilities hereunder), or use for
the Director's own improper benefit or gain, any Confidential Information of the
Company. The term "Confidential Information" includes, without limitation,
information relating to the Company's business affairs, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
market studies and forecasts, competitive analyses, pricing policies, employee
lists, employment agreements, personnel policies, the substance of agreements
with customers, commercial contracts, suppliers and others, marketing
arrangements, and customer lists and information relating to business operations
and strategic plans of third parties with which the Company has or may be
assessing commercial arrangements, any of which information is not generally
known to the public or to actual or potential competitors of the Company (other
than through a breach of this Agreement). Therefore, the Director will not,
without the prior written consent of the Company's Board of Directors, disclose
such Confidential Information or use the same, provided, however, that in the
course of the Director's services to the Company, the Director may disclose such
Confidential Information as the Director deems necessary to carry out the
Director's duties to the Company. This obligation shall continue until such
Confidential Information becomes publicly available, other than pursuant to a
breach of this Section 4 by the Director, regardless of whether the Director
continues to serve the Company. It is further agreed and understood by and
between the parties to this Agreement that all information and records relating
to the Company, as hereinabove described, shall be the exclusive property of the
Company and, upon termination of the Director's service with the Company, all
documents, records, reports, writings and other similar documents containing
Confidential Information, including copies thereof, then in the Director's
possession or control shall be returned to and left with the Company.

      

5.  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement with respect to the subject matter hereof and is
intended as a complete and exclusive statement of the terms and conditions
thereof and supersedes and replaces all prior negotiations and agreements
between the parties hereto, whether written or oral, with respect to the subject
matter hereof.

  

6.  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Colorado, applicable to contracts to be wholly performed in
such State, without regard to the conflict of laws principles thereof.

    

7.  Amendment. This Agreement may be amended, modified or superseded, and any of
the terms hereof may be waived, only by a written instrument executed by the
parties hereto.

  

8.  Assignability. The obligations of Director may not be delegated and Director
may not, without Company’s written consent thereto, assign, transfer, convey,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any
interest herein. Any such attempted delegation or disposition shall be null and
void and without effect. Company and Director agree that this Agreement and all
of Company’s rights and obligations hereunder may be assigned or transferred by
Company to and shall be assumed by and be binding upon any successor to Company.
The term “successor” means, with respect to Company








2




--------------------------------------------------------------------------------

or any of its subsidiaries, any corporation or other business entity which, by
merger, consolidation, purchase of the assets or otherwise acquires all or a
material part of the assets of Company.

  

9.  Severability. If any provision of this Agreement or any part thereof is held
to be invalid or unenforceable, the same shall in no way affect any other
provision of this Agreement or remaining part thereof; which shall be given full
effect without regard to the invalid or unenforceable part thereof.

    

10.  Notices. All notices, requests, demands and other communications required
or permitted to be given or made under this Agreement, shall be given or made in
writing by registered or certified mail, return receipt requested, or by
overnight carrier service or by facsimile transmission and will be deemed to
have been given or made on the date following receipt or attempted delivery at
the following locations:

  

To Director:

  

Thomas Nicholas Trkla

72 Cherry Hill Drive

Beverly, Massachusetts 01915

(978) 927-0499 (F)




To Company:

  

eCrypt Technologies, Inc.

4750 Table Mesa Drive

Boulder, Colorado 80305

(303) 494-6309 (F)




Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, five days after deposit (postage prepaid) with the
U.S. mail service.

  

11.  Representations and Warranties of Director. Director hereby represents and
warrants to Company that: (i) Director’s execution, delivery and performance of
this Agreement and any other agreement to be delivered pursuant to this
Agreement will not violate, conflict with or result in the breach of any of the
terms of, or constitute (or with notice or lapse of time or both, constitute) a
default under, any agreement, arrangement or understanding with respect to
Director’s employment or providing services to which Director is a party or by
which Director is bound or subject; (ii) Director will comply with Director’s
obligations to make the required Section 16 filings with the Securities and
Exchange Commission; and (iii) Director will comply with all of the Company’s
corporate governance policies, which the Company anticipates will include, but
not be limited to, a Code of Ethics and Insider Trading Policy.

  

12.  Representations and Warranties of Company. Company hereby represents and
warrants to Director that (i) it is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Colorado, and has
all requisite corporate power and authority to execute, deliver and perform this
Agreement in accordance with the terms hereof, (ii) all necessary actions to
authorize the Company’s execution, delivery and performance of this Agreement
have been taken, (iii) this Agreement has been duly executed and delivered by
the Company and constitutes its legal, valid, and binding obligation








3




--------------------------------------------------------------------------------

enforceable against it in accordance with the terms hereof, (iv) its execution,
delivery and performance of this Agreement and any other agreement to be
delivered pursuant to this Agreement will not violate, conflict with or result
in the breach of any of the terms of, or constitute (or with notice or lapse of
time or both, constitute) a default under, any agreement, arrangement or
understanding with respect to Director’s engagement or which otherwise related
to Director’s relationship with the Company.

  

13. Indemnification.  Company hereby agrees to indemnify and hold harmless
Director, his affiliates (and such affiliates’ directors, officers, employees,
agents and representatives) and permitted assigns, to the fullest extent
permitted under Colorado law, from and against any and all losses, damages,
liabilities, obligations, costs or expenses which are caused by or arise out of
(i) any breach or default in the performance by the Company of any covenant or
agreement of the Company contained in this Agreement, (ii) any breach of
warranty or inaccurate or erroneous representation made by the Company herein
and (iii) any and all actions, suits, proceedings, claims, demands, judgments,
costs and expenses (including reasonable legal fees) incident to any of the
foregoing or incident to or arising out of Director’s service as a director or
in any other capacity requested by the Company’s Board of Directors.  The
Company shall advance any expenses reasonably incurred by Director in defending
an indemnifiable action hereunder, with such expenses to be reimbursed by
Director only in the event that a court of competent jurisdiction enters a
binding judgment, order or decree that Director acted in bad faith or in a
manner he reasonably believed not to be in the best interests of the Company.
 The foregoing indemnification obligations are a contractual right of Director
independent of Director’s entitlements to indemnification under the Company’s
Articles of Incorporation and Bylaws.




14.  Directors and Officers Liability Insurance.  Director acknowledges that, as
of the date of this Agreement, the Company does not maintain directors’ and
officers’ liability insurance.  Upon approval and authorization by the Company’s
Board of Directors, the Company will use its best efforts to acquire and
maintain directors’ and officers’ liability insurance in amounts and with
carriers established by the Company’s Board of Directors.

  

15.  Paragraph Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

  

16.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.







IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

  

 

 

 

 

ECRYPT TECHNOLOGIES, INC.


 

 
 

 
 

 

By:  

 /S/ Brad Lever

 




Brad Lever, Chief Executive Officer

  




 

 DIRECTOR








4




--------------------------------------------------------------------------------





 

  

By:    




/S/ Tom Trkla

 




Thomas Trkla








5




--------------------------------------------------------------------------------

EXHIBIT A




eCRYPT TECHNOLOGIES, INC.




NONQUALIFIED STOCK OPTION AGREEMENT




THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated February 16,
2012 between eCrypt Technologies, Inc., a Colorado corporation (the “Company”),
and Thomas Trkla (“Optionee”).




1.

Grant of Option.  The Company hereby grants to Optionee effective as of February
16, 2012 (“Grant Date”), the right and option (“Option”) to purchase from the
Company, for a price equal to $0.30 per share ( the “Exercise Price”), up to
300,000 shares of the Company’s common stock (“Shares”), as a nonqualified stock
option (“Option”), which Option shall be subject to the applicable terms and
conditions set forth below and is being granted pursuant to the eCrypt
Technologies, Inc. Nonqualified Stock Option Plan (“Plan”), which Plan is part
of the eCrypt Technologies, Inc. Stock Compensation Program (“Program”).




2.

Terms and Conditions of Option.  The Option evidenced by this Agreement is
subject to the following terms and conditions, as well as the terms and
conditions of Section 3 hereof.




a.

Exercise Price.  The Exercise Price is $0.30 per Share.




b.

Term of Option.  The term of the Option over which the Option may be exercised
shall commence on the Grant Date and, subject to the provisions of Section 3(b)
below, shall terminate ten years thereafter.




c.

Exercisability of Option.  As to the total number of Shares with respect to
which the Option is granted, the Option shall be exercisable as follows: (i) 25%
of the Option in the aggregate may be exercised upon the mutual execution of
this Agreement (ii) 50% of the Option in the aggregate may be exercised on or
after the four month anniversary of the Grant Date; (iii) 75% of the Option in
the aggregate may be exercised on or after the eight month anniversary of the
Grant Date; and (iv) 100% of the Option in the aggregate may be exercised on or
after the twelve month anniversary of the Grant Date (the twelve month period
commencing on the Grant Date and ending on the twelve month anniversary of the
Grant Date being referred to as the “Vesting Period”).




Notwithstanding the foregoing, to the extent the Option has not theretofore
become 100% exercisable, it shall become 100% exercisable in the event that (i)
prior to the expiration of the Vesting Period, Optionee has been removed as a
member of the Company’s Board of Directors other than for Good Cause or (ii) the
Company fails to re-nominate the Grantee for re-election as a director at the
next annual shareholders’ meeting occurring prior to the expiration of the
Vesting Period other than for Good Cause.  For purposes of this Agreement, the
term “Good Cause” shall be deemed to exist if:  (A) Optionee engages in any act
of omission constituting dishonesty against the Company or (B) Optionee is
convicted of, or enters a pleading of guilty or nolo contendere, to any felony
or any crime involving moral turpitude that may reasonably be expected to have
an adverse impact on the Company’s reputation or standing in the community.











6




--------------------------------------------------------------------------------



3.

Additional Terms and Conditions.




a.

Exercise of Option; Payments for Shares.  An Option may be exercised from time
to time with respect to all or any portion of the number of Shares with respect
to which the Option has become exercisable, in whole or in part, by written
notice to the Company at the Company’s then principal office, to the attention
of the Administrative Committee for the eCrypt Technologies, Inc. Nonqualified
Stock Option Plan (the “Committee”), substantially in the form of Exhibit A
attached hereto. Any notice of exercise of the Option shall be accompanied by
payment of the full Exercise Price for the Shares being purchased by certified
or bank check, or other form of immediately available funds, payable to the
order of eCrypt Technologies, Inc.  In addition, with the consent of the
Committee, the Company may cooperate with Optionee in arranging a “cashless
exercise” of the Option through a broker approved by the Committee.  The Option
shall not be exercised for any fractional Shares and no fractional Shares shall
be issued or delivered.  The date of actual receipt by the Company of the notice
of exercise shall be treated as the date of exercise of the Option for the
Shares being purchased.  







b.

Termination of Option.  If Optionee’s service on the Company’s Board of
Directors terminates, the Option shall continue to be exercisable, to the extent
it is exercisable on the date such service has terminated, for ninety (90) days
after such termination, but in no event after the date the Option otherwise
terminates.  However, if Optionee’s service on the Company’s Board of Directors
terminates because of Optionee’s death or disability, the Option shall continue
to be exercisable, to the extent it is exercisable on the date such service has
terminated, for twelve (12) months after such termination, but in no event after
the date the Option otherwise terminates.




c.

No Right to Continued Service.  The Option granted hereunder shall confer no
right on Optionee to continue to serve as a member of the Company’s Board of
Directors or limit in any respect the rights of removal granted to the Company
under the Company’s Bylaws or under applicable law.




d.

Issuance of Shares; Registration; Withholding Taxes.  As soon as practicable
after the exercise date of the Option, the Company shall cause to be issued and
delivered to Optionee, or for Optionee’s account, a certificate or certificates
for the Option Shares purchased.  The Company may postpone the issuance or
delivery of the Shares until (i) the Company has confirmed that the Option
Shares may be issued without registration under federal or applicable state
securities laws or has completed registration or other qualification of such
Shares or transaction under any state or federal law, rule or regulation, or any
listing on any securities exchange, as the Company shall determine to be
necessary or desirable; (ii) the receipt by the Company of such written
representations or other documentation as the Company deems necessary to
establish compliance with all applicable laws, rules and regulations, including
applicable federal and state securities laws and listing requirements, if any;
and (iii) the payment to the Company, upon its demand, of any amount requested
by the Company to satisfy any federal, state or other governmental withholding
tax requirements related to the exercise of the Option.  Optionee shall comply
with any and all legal requirements relating to Optionee’s resale or other
disposition of any Shares acquired under this Agreement.  




e.

Nontransferability of Options.  The Option and this Agreement shall not be
assignable or transferable by Optionee other than by will or by the laws of
descent and distribution.  During Optionee’s lifetime, the Option and all rights
of Optionee under this Agreement may be exercised








7




--------------------------------------------------------------------------------

only by Optionee (or by his guardian or legal representative).  If the Option is
exercised after Optionee’s death, the Committee may require evidence reasonably
satisfactory to it of the appointment and qualification of Optionee’s personal
representatives and their authority and of the right of any heir or distributee
to exercise the Option.




f.

Option is Nonqualified Stock Option.  The Option granted hereunder is intended
to constitute a nonqualified stock option which is not an “incentive stock
option”, as that term is defined in Section 422 of the Internal Revenue Code of
1986, as amended.




4.

Changes in Capitalization; Reorganization.




a.

Adjustments.  The number of shares of Common Stock which may be subject to
options under the Plan, the number of Shares subject to the Option, and the
Exercise Price shall be adjusted proportionately for any increase or decrease in
the number of issued shares of Common Stock by reason of stock dividends,
split-ups, recapitalizations or other capital adjustments.  Notwithstanding the
foregoing, (i) no adjustment shall be made, unless the Committee determines
otherwise, if the aggregate effect of all such increases and decreases occurring
in any fiscal year is to increase or decrease the number of issued shares by
less than five percent (5%); (ii) any right to purchase fractional shares
resulting from any such adjustment shall be eliminated; and (iii) the terms of
this Section 4(a) are subject to the terms of Section 3(b) below.




b.

Corporate Transactions.  Pursuant to Article 13 of the Program, in the event of
(i) a dissolution or liquidation of the Company, (ii) merger, consolidation or
reorganization of the Company in which the Company is not the surviving
corporation, (iii) merger,  consolidation or reorganization in which the Company
is the surviving corporation but after which the shareholders cease to own their
shares in the Company, (iv) the sale of substantially all of the assets of the
Company, or (v) the acquisition, sale, or transfer of more than fifty percent
(50%) of the outstanding shares of the Company (herein referring to (i) through
(v) as “Corporate Transaction”), or (iv) the Board of Directors of the Company
proposes that the Company enter into a Corporate Transaction, then the Committee
may in its discretion take any or all of the following actions: (i) by written
notice to Optionee, provide that the Option shall be terminated unless exercised
within thirty (30) days (or such longer period as the Committee shall determine
its discretion) after the date of such notice; and (ii) accelerate the dates
upon which any or all outstanding Options granted to Optionee shall be
exercisable.




Whenever deemed appropriate by the Committee, any action referred to in this
Section 4(b) may be made conditional upon the consummation of the applicable
Corporate Transaction.




c.

Committee Determination.  Any adjustments or other action pursuant to this
Section 4 shall be made by the Committee, and the Committee’s determination as
to what adjustments shall be made or actions taken, and the extent thereof,
shall be final and binding.




5.

No Rights as Shareholder.  Optionee shall acquire none of the rights of a
shareholder of the Company with respect to the Shares until a certificate for
the shares is issued to Optionee upon the exercise of the Option.  Except as
otherwise provided in Section 4 above, no adjustments shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such certificate is issued.











8




--------------------------------------------------------------------------------



6.

Legends. All certificates representing the Shares acquired pursuant to the
Option may be issued with or without a restrictive legend as counsel to the
Company deems appropriate to assure compliance with applicable law.  All
certificates evidencing Shares purchased under this Agreement in an unregistered
transaction shall bear the following legend (and such other restrictive legends
as are required or deemed advisable under the provisions of any applicable law):




THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.




If, in the opinion of the Company and its counsel, any legend placed on a stock
certificate representing Shares purchased under this Agreement is no longer
required, the holder of such certificate shall be entitled to exchange such
certificate for a certificate representing the same number of Shares but without
such legend.




7.

Optionee Bound by Plan.  Optionee hereby acknowledges receipt of a copy of the
Plan and acknowledges that Optionee shall be bound by its terms, regardless of
whether such terms have been set forth in the Agreement.  Notwithstanding the
foregoing, if there is an inconsistency between the terms of the Plan and the
terms of this Agreement, Optionee shall be bound by the terms of the Plan.




8.

Notices.  Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Optionee at
Optionee’s address listed above or such other address of which Optionee shall
have advised the Company by similar notice, or to the Company at its then
principal office, to the attention of the Committee.




9.

Miscellaneous.  This Agreement and the Plan set forth the parties’ final and
entire agreement with respect to the subject matter hereof, may not be changed
or terminated orally and shall be governed by and shall be construed in
accordance with the laws of the State of Colorado applicable to contracts made
and to be performed in Colorado. This Agreement shall bind and benefit Optionee,
the heirs, distributees and personal representative of Optionee, and the Company
and its successors and assigns.




IN WITNESS WHEREOF, the parties have duly executed this Nonqualified Stock
Option Agreement on the date first above written.







eCRYPT TECHNOLOGIES, INC.










/S/ Brad Lever_____________________________

By: Brad Lever

Title: Chief Executive Officer

GRANTEE










/S/ Tom Trkla_____________________________

Thomas Trkla











9




--------------------------------------------------------------------------------

EXHIBIT A










________________[Date]




eCrypt Technologies, Inc.

4750 Table Mesa Drive

Boulder, Colorado 80305

ATTN: Stock Compensation Program Administrative Committee







Dear Sir/Madam:




Pursuant to the provisions of the eCrypt Technologies, Inc. Nonqualified Stock
Option Agreement, dated

February __, 2012 (the “Option Agreement”), whereby you have granted me the
Option to purchase up to 300,000 shares of common stock of eCrypt Technologies,
Inc. (the “Company”), I hereby notify you that I elect to exercise my option to
purchase ________ of the shares covered by the Option at a price of  $0.30 per
share in accordance with the Option Agreement.  I am delivering to you payment
in the amount of $__________, in the form of a certified or bank check, or other
form of immediately available funds, payable to the order of eCrypt
Technologies, Inc., in full payment of purchase price for the shares being
purchased hereby.




The undersigned hereby agrees to provide the Company, prior to the receipt of
the shares being purchased hereby, with such representations or certifications
or payments that the Company may require pursuant to the terms of the Plan and
the Option Agreement.




Sincerely,













Address:













(For notices, reports, dividend checks and communications to shareholders.)











10











